Name: Commission Delegated Regulation (EU) No 1198/2014 of 1 August 2014 supplementing Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union
 Type: Delegated Regulation
 Subject Matter: national accounts;  farming systems;  information technology and data processing;  economic analysis;  agricultural structures and production
 Date Published: nan

 7.11.2014 EN Official Journal of the European Union L 321/2 COMMISSION DELEGATED REGULATION (EU) No 1198/2014 of 1 August 2014 supplementing Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (1), and in particular Articles 5(1), 5a(1), 5b(2) and (3) and 8(3) thereof, Whereas: (1) Following the entry into force of the Lisbon Treaty, Regulation (EU) No 1318/2013 of the European Parliament and of the Council (2) has amended Regulation (EC) No 1217/2009 to align it to Articles 290 and 291 of the Treaty on the Functioning of the European Union. In order to ensure the functioning of the new legal framework resulting from that alignment, certain rules should be adopted by means of delegated and implementing acts. The new rules should replace the existing rules established by the Commission to implement Regulation (EC) No 1217/2009. It is therefore appropriate to repeal Commission Regulations (EC) No 1242/2008 (3), (EU) No 1291/2009 (4), and Implementing Regulation (EU) No 385/2012 (5). (2) Regulation (EC) No 1217/2009 empowers the Commission to adopt delegated Regulations laying down the rules related to the data for the determination of incomes and the business analysis of agricultural holdings. The delegated act should notably establish rules for fixing the threshold values delimiting the field of survey, for establishing plans for the selection of holdings, for fixing the reference period for the standard outputs, for determining the general and principle types of farming and for determining the main groups of data on farm returns to be collected as well as the general rules to be followed in this respect. (3) The threshold values delimiting the field of survey should allow representative results for the field of survey to be obtained. The threshold values should maximise the benefit/cost ratio and be determined with the aim of including in the field of survey holdings that represent the largest possible share of agricultural output, agricultural area and farm labour, of those holdings which are run with a market orientation. (4) The selection plan should include a minimum number of elements which demonstrate how a representative sample is selected, thereby allowing the survey to meet the objectives of the farm accountancy data network. (5) The standard outputs are based on average data over a certain reference period. Their values should regularly be updated to take account of economic trends so that the typology may continue to be meaningfully applied. The frequency of the update should be linked to the years in which Union farm structure surveys are carried out. (6) The general and principal types of farming need to be arranged so as to enable homogeneous groups of holdings to be assembled in a greater or lesser degree of aggregation and that comparisons of the situation of groups of holdings can be made. (7) The data reported in the farm returns should make it possible to obtain a view of the returning holdings as regards the factors of production, to assess the level of farming income, and to reflect technical, economic and social conditions on the holdings involved. The main groups of accountancy data to be collected and the general rules for data collection should be determined for that purpose. (8) The rules provided for in this Regulation should apply as from the accounting year 2015 for the Farm Accountancy Data Network and for the Union farm structure surveys as of the 2016 survey, HAS ADOPTED THIS REGULATION: Article 1 Scope of application This Regulation lays down rules supplementing certain non-essential elements of Regulation (EC) No 1217/2009 for the purpose of an annual determination of incomes and a business analysis of agricultural holdings by means of the Union farm accountancy data network. Those rules relate to: (a) the threshold referred to in Article 5(1) of Regulation (EC) No 1217/2009; (b) the plan referred to in Article 5a(1) of Regulation (EC) No 1217/2009; (c) the reference period referred to in Article 5b(2) of Regulation (EC) No 1217/2009; (d) the types of farming referred to in Article 5b(3) of Regulation (EC) No 1217/2009; (e) the collection of accountancy data referred to in Article 8(3) of Regulation (EC) No 1217/2009. Article 2 Threshold The threshold referred to in Article 5(1) of Regulation (EC) No 1217/2009 shall ensure that the field of the survey represents the largest possible share of agricultural output, agricultural area and farm labour, of holdings run with a market orientation. Article 3 Selection plan The plan for the selection of returning holdings to be drawn up by each Member State as referred to in Article 5a(1) of Regulation (EC) No 1217/2009, shall include elements to ensure that a representative accounting sample of the field of survey is obtained. In particular, the plan shall: (a) be based on the most recent statistical reference sources; (b) explain the procedure for stratifying the field of survey in accordance with the divisions listed in the Annex I to Regulation (EC) No 1217/2009 as well as in accordance with the types of farming and economic size classes as referred to in Article 5b(1) of Regulation (EC) No 1217/2009; (c) provide a breakdown of holdings in the field of survey by types of farming and economic size classes as referred to in Article 5b(1) of Regulation (EC) No 1217/2009 which corresponds at least to the principal types; (d) indicate the statistical methods for determining the selection rate chosen for each stratum, the procedures for the selection of returning holdings, and the number of returning holdings to be selected for each of the strata adopted. Article 4 Reference period for the standard output For the purposes of calculating standard outputs for the Union farm structure survey for year N, as referred to in Article 5b(2) of Regulation (EC) No 1217/2009, the reference period consists of the five successive years from year N-5 to year N-1. The standard outputs shall be determined using average basic data calculated over the reference period laid down in the first paragraph and commonly referred to as N-3 standard outputs. These N-3 standard outputs shall be updated to take account of economic trends at least each time a Union farm structure survey is carried out. Article 5 General and principal types of farming The general and principal types of farming and the correspondence between them, referred to in Article 5b(3) of Regulation (EC) No 1217/2009, are specified in Annex I to this Regulation. Article 6 Farm return The main groups of accountancy data to be collected and the general rules for data collection referred to in Article 8(3) of Regulation (EC) No 1217/2009 are specified in Annex II to this Regulation. Article 7 Repeals Regulations (EC) No 1242/2008, (EU) No 1291/2009, and Implementing Regulation (EU) No 385/2012 are repealed with effect from 1 January 2015. However, for the Farm Accountancy Data Network, the Regulations referred to in the first paragraph shall continue to apply to accounting years preceding the accounting year 2015. Regulation (EC) No 1242/2008 shall continue to apply to the Union farm structure surveys until the 2013 survey. Article 8 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the accounting year 2015 for the Farm Accountancy Data Network and for the Union farm structure surveys as of the 2016 survey. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 27. (2) Regulation (EU) No 1318/2013 of the European Parliament and of the Council of 22 October 2013 amending Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (OJ L 340, 17.12.2013, p. 1). (3) Commission Regulation (EC) No 1242/2008 of 8 December 2008 establishing a Community typology for agricultural holdings (OJ L 335, 13.12.2008, p. 3). (4) Commission Regulation (EU) No 1291/2009 of 18 December 2009 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (OJ L 347, 24.12.2009, p. 14). (5) Commission Implementing Regulation (EU) No 385/2012 of 30 April 2012 on the farm return to be used for determining the incomes of agricultural holdings and analysing the business operation of such holdings (OJ L 127, 15.5.2012, p. 1). ANNEX I General and principal types of farming and correspondence between them General type of farming Description Principal type of farming Description 1. Specialist field crops 15. Specialist cereals, oilseeds and protein crops 16. General field cropping 2. Specialist horticulture 21. Specialist horticulture indoor 22. Specialist horticulture outdoor 23. Other horticulture 3. Specialist permanent crops 35. Specialist vineyards 36. Specialist fruit and citrus fruit 37. Specialist olives 38. Various permanent crops combined 4. Specialist grazing livestock 45. Specialist dairying 46. Specialist cattle  rearing and fattening 47. Cattle  dairying, rearing and fattening combined 48. Sheep, goats and other grazing livestock 5. Specialist granivores 51. Specialist pigs 52. Specialist poultry 53. Various granivores combined 6. Mixed cropping 61. Mixed cropping 7. Mixed livestock holdings 73. Mixed livestock, mainly grazing livestock 74. Mixed livestock, mainly granivores 8. Mixed crops  livestock 83. Field crops  grazing livestock combined 84. Various crops and livestock combined 9. Non-classified holdings 90. Non-classified holdings ANNEX II Farm return  main groups of accountancy data to be collected  General information on the holding, such as data related to its location, status, type and classification.  Type of occupation: summary data related to the types of occupancy of the agricultural land areas used by the holding.  Labour: data characterising the holding's labour, such as the number of persons working on the farm, time worked and the type of engagement.  Assets: data describing the assets of the holding, split into categories, used in its operation during the accounting year.  Quotas and other rights: data related to the quotas and other rights related to the holding's operation in the accounting year.  Debts: data related to the holding's indebtedness in the accounting year.  Value added tax: data related to the application of the value added tax (VAT) systems to the holding.  Inputs: data related to inputs used in the holding's operation, such as specific costs and overheads, to produce its outputs in the accounting year.  Crops: data detailing production and use of crops in the holding.  Livestock production: data detailing production and use of livestock in the holding.  Animal products and services: data detailing production and use of animal products and services in the holding.  Other gainful activities directly related to the farm: data related to all activities other than farm work, directly related to the holding and having an economic impact on the holding, and where either the resources of the holding (area, buildings, machinery, agricultural products, etc.) or the products of the holding are used.  Subsidies: data detailing subsidies received during the accounting year by the holding. Farm return  general rules for data collection (a) The accounting year of 12 consecutive months referred to in Article 8(3) of Regulation (EC) No 1217/2009 shall end during the period 31 December to 30 June inclusive. (b) Data given in a farm return is to be taken from accounts consisting of entries made systematically and regularly throughout the accounting year. (c) The data in a farm return should be given in financial values, in euro or in national monetary units, in physical measures of weight, volume, area, numbers, as well as in other corresponding units or indications. (d) The accountancy data are expressed in monetary terms without VAT. (e) The accountancy data in monetary terms are expressed without taking into account grants and subsidies, which are recorded separately. Grants and subsidies are understood to be all forms of direct aid from public funds which have resulted in a specific receipt.